Hill, J.
1. Two automobiles collided at the intersection of public highways, the collision resulting in the partial demolition of both machines. The owner of one brought suit against the owner of the other for damages. The defendant replied by claiming damages to his car, caused by the driver of the plaintiff’s car. In other words, each party to the suit contended that the other was negligent, and sought to recover damages. The negli*142gence alleged against each party was that he was violating the statute limiting the speed of automobiles when approaching the intersection of public highways, each insisting that such negligence of the other was the proximate cause of the damage. The jury found a verdict for the plaintiff, and the motion of the defendant for a new trial was denied.
While both the plaintiff and the defendant may have been guilty of negligence per se in violating the statute regarding the running of automobiles at the intersection of public highways, it did not necessarily follow that plaintiff’s negligence was the proximate cause of the injury, or that the plaintiff’s negligence was as great as that of the defendant, or that the plaintiff, by the exercise of ordinary care, could have avoided the consequences'of the defendant’s negligence 'after it became apparent. These questions were exclusively for solution by the jury. Schofield v. Hatfield, 25 Ga. App. 513 (103 S. E. 732); L. & N. R. Co. v. Stafford, 146 Ga. 206, 209 (91 S. E. 29). A verdict supported by any evidence cannot be disturbed by this court, in the absence of any material error of law.
2'. The allegations of the petition set forth clearly and specifically a cause of action, and the court did not err in overruling either the general or the special grounds of the defendant’s demurrer.
3. This court cannot say that there was no. evidence to support the verdict for the plaintiff, approved by the trial court.

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., concur.